Citation Nr: 0831414	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  98-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1969, including service in the Republic of Vietnam from 
February to October 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Jurisdiction over the appeal was 
transferred to the Roanoke, Virginia, VA RO.

In June 1998, the veteran testified during a personal hearing 
at the RO.  A transcript of that hearing is of record.  The 
veteran was scheduled for a Board hearing at the RO in April 
1999, but failed to report and did not request that the 
hearing be rescheduled.  As such, the Board believes all due 
process requirements were met with regard to his hearing 
request.

In October 1999 and September 2004, the Board remanded the 
veteran's case to the RO for further development.  In March 
2006, the Board determined that new and material evidence was 
received to reopen his claim for service connection for a 
skin disorder, including as due to exposure to Agent Orange, 
and remanded the reopened claim for further development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin disorder, variously diagnosed as tinea versiscolor and 
folliculitis, is related to the veteran's period of active 
military service, including his exposure to Agent Orange.




CONCLUSION OF LAW

A skin disorder was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an April 
2006 letter and the February 2007 supplemental statement of 
the case, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Thus, as set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in September 2004 and April 2006, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran testified during a 
hearing at the RO in June 1998, VA medical records and 
examination reports, dated from 1983 to 2007, were obtained.  
The veteran was scheduled for a VA examination in January 
2007 but failed to report and did not request that the 
examination be rescheduled.  In an April 2007 signed 
statement, the veteran said that he had no additional 
evidence or information to submit.  

The Board notes that, in its March 2006 remand, the Board 
directed the RO to provide the veteran with an opportunity to 
identify the VA facilities that treated him and then directed 
the RO to obtain that evidence.  But, in August 2008, the 
veteran's representative said that the "RO failed to provide 
the veteran with the opportunity to identify the VA 
facilities, and as a result the RO failed to undertake the 
appropriate development as ordered by the Board" and 
requested another remand of the veteran's case.  The Board 
would respectfully point out, however, that, in the April 
2006 letter to the veteran (a copy of which was sent to the 
veteran's service organization), the VA Appeals Management 
Center (AMC) specifically requested that he identify the VA 
medical facilities near Richmond, New Jersey, and in the Twin 
Cities, in which he was treated so that the AMC could obtain 
these records.  The veteran did not respond to the AMC's 
letter.  

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc); see Stephens v. Principi, 16 Vet. 
App. 191 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service treatment records indicate that, when examined prior 
to entry into service in October 1965, the veteran's skin was 
normal and he was found qualified for active service.  
Clinical records indicate that, in April 1967, the veteran 
was seen for complaints of a rash over his entire body for 
one day.  Urticaria was diagnosed and he denied any known 
allergies.  Treatment included Benadryl.  When seen in the 
clinic two days for treatment of a possible strep throat, the 
examiner prescribed erythromycin noting a desire to avoid 
confusion about the rash.  When examined for release from 
service in October 1969, the veteran's skin was reported as 
normal. 

The veteran filed a claim for VA benefits in 1973.  At that 
time he sought service connection for chest pain and hearing 
loss.  No mention of any skin disorder was noted at that 
time.

Appellant filed a claim seeking service connection for a skin 
disorder in 1984.  At that time treatment from 1983 only was 
reported.  He had been seen at a VA facility and those 
records have been obtained.  He did not report treatment 
earlier than 1983, although he did claim the disorder was 
related to Agent Orange.

Post service, VA medical records, dated from 1983 from New 
Jersey VA facilities, and from August to December 1988 from 
the VA medical center (VAMC) in Minneapolis, Minnesota, and 
from August 1983 to October 1991 from the VAMC in East 
Orange, New Jersey, and VA examination reports dated in 
December 1996, May 2001, and January 2004, are associated 
with the claims file.

According to an August 1983 medical record from the VAMC in 
East Orange, the veteran apparently underwent examination and 
reported having dry skin since Vietnam.  Some skin lesions 
were noted on his body that the examiner said looked like 
tinea versicolor.

According to another August 1983 VA medical record, the 
veteran was referred to the dermatology clinic.  It was noted 
that he was a Vietnam veteran with complaints of a recurrent 
skin rash over his back, chest, arms, and legs.  

An August 1989 VA outpatient record includes a diagnosis of 
tinea versicolor.

VA medical records dated in 1991 reflect the veteran's 
treatment for skin disorders.  In January 1991, the veteran 
was seen in the outpatient clinic for a rash on both arms and 
his back that he had for years, since 1969, and attributed to 
exposure to Agent Orange.  On examination, he had multiple 
macules, (with a) hypo pigmented rash on both arms and a few 
scattered on the back, diagnosed as tinea veriscolor.  He was 
referred to the skin clinic for examination of a hypo 
pigmented skin rash that he had since 1969 with a provisional 
diagnosis of possible tinea veriscolor.  April, July, and 
October 1991 VA outpatient records indicate that the veteran 
was treated in the outpatient dermatology clinic for tinea 
versicolor and folliculitis.

In December 1996, the veteran underwent a VA Agent Orange 
examination.  Examination of his skin revealed multiple 
decreased areas of hypo pigmentation throughout the back, 
chest, and arms.  According to a December 1996 VA dermatology 
examination report, the veteran reported exposure to Agent 
Orange in service.  He complained of a pruritic rash on the 
back, neck, arms, and face that started six months after he 
returned from Vietnam and worsened in the summer time.  On 
examination he had hyper pigmented and hypo pigmented scaly 
patches on the back, chest, arms, and forearms.  The 
diagnosis was chronic tinea versicolor, pruritic.  The VA 
examiner found no evidence of chloracne at that time.

During his June 1998 personal hearing at the RO, the veteran 
testified that he had skin problems while serving in Da Nang, 
Vietnam and, that after separation from service, in 1972 or 
1973, he sought private treatment for a skin rash to his 
neck, back, arms, and chest, from a now deceased physician.  
He said that in the mid-1970s he sought treatment for a skin 
rash to the neck, arms, back, and chest from a VAMC outside 
of Richmond, Virginia; in 1978 he was treated at a VAMC in 
New Jersey; in 1987 he was treated at a VAMC in Twin Cities, 
and in 1991, he was treated at the VAMC in East Orange, New 
Jersey.   

According to the May 2001 VA dermatology examination report, 
the veteran complained of an itchy, chronic rash since 
service in Vietnam, that worsened in the summer on his neck, 
back, and arms,.  He was treated with topical medication 
without results.  The veteran denied a history of hives or 
urticaria.  The diagnosis was tinea versicolor pruritic with 
no evidence of urticaria.

In January 2004, VA afforded the veteran a private medical 
examination regarding diabetes mellitus.  The veteran said 
the diabetes affected his skin and caused dryness during the 
past two years.  (Service connection is not currently in 
effect for diabetes.)  Examination of his skin was abnormal 
and showed mild dryness with associated plaque-like 
formations of the bilateral arms with hypo pigmentation 
consistent with tinea versicolor.  The pertinent diagnosis 
was hypohydrosis

In a November 2004 signed statement, the veteran said "[t]he 
chloracne started acting up just about as soon as I came home 
from [Vietnam]".  He said he did not know what was happening 
to him and, consequently, did not seek medical help until 
approximately 1972 or 1973, and those medical records are 
unavailable. 

In signed statements received in November 2004, C.S., the 
veteran's brother, said that the veteran's skin was problem-
free growing up but that, since returning from Vietnam, the 
veteran experienced skin problems and itching and, W.W., the 
veteran's friend since 1969 said that the veteran told him of 
his skin problems and showed him his skin problems on his 
neck, arm, and back that he had since he returned from 
Vietnam.  

In a January 2007 letter to the veteran, the VAMC in Hampton, 
Virginia, noted that he was scheduled for a VA examination 
that month but failed to appear.  He was advised to contact 
the VAMC to reschedule the appointment, but he did not 
request that the examination be rescheduled.

In a January 2007 medical opinion, a VA examiner reviewed the 
veteran's medical records.  It was noted that he was treated 
for urticaria in April 1967 but no skin condition was noted 
subsequently or when examined for discharge.  It was also 
noted that in 1991 he was diagnosed with tinea veriscolor and 
tinea corporis.  In the VA examiner's opinion, the veteran's 
skin condition (tinea versicolor, tinea corporis, or 
folliculitis) was not caused by, or a result of, his exposure 
to Agent Orange.  According to the VA examiner, there was no 
relationship between these illnesses and Agent Orange, and no 
relationship between these skin conditions and his military 
service.



III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

In this appeal, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2007).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders that are not 
enumerated by regulation.  See, e.g., Notice, 64 Fed. Reg. 
59232, 59236-37 (1999); 68 Fed. Reg. 27,630-41 (May 20, 
2003); 72 Fed. Reg. 32,395-407 (June 1, 2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must have been diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
document his Vietnam service in 1969, during the Vietnam era; 
thus, he is presumed to have been exposed to Agent Orange 
during such service.

The veteran seeks service connection for a skin disorder, 
variously diagnosed as tinea veriscolor and folliculitis.  VA 
medical records reflect his treatment for tinea veriscolor 
and folliculitis, although the records are devoid of a 
diagnosis of chloracne.  To the extent that chloracne may be 
present it would first have been shown well over 1 year 
following the last exposure to herbicides.  As such, service 
connection on the basis of the Agent Orange presumption is 
not in order.

As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include tinea 
veriscolor and folliculitis, and, accordingly, he is not 
entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, tinea versicolor and folliculitis, 
are not disorders that is presumptively service connected on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.307, 3.309.  (Although, in the September 1998 
supplemental statement of the case, the RO said that tinea 
versicolor and tinea corporis were diagnosed, apparently in 
the August 1983 examination described above, the Board is 
unable to find any reference in the record to tinea 
corporis.)

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for his skin disorder, diagnosed as tinea 
versicolor and folliculitis, by presenting competent evidence 
which shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Although the evidence shows that the veteran currently has 
tinea veriscolor and folliculitis, no competent medical 
evidence has been submitted to show that these disabilities 
are related to service or any incident thereof.  On the other 
hand, the record reflects that, while he was treated for 
urticaria in 1967, (before he was in Vietnam) his skin was 
normal on separation from service in 1969, and the first post 
service evidence of record of a skin disorder is from 1983 
(noting what appeared to be tinea versicolor), more than 14 
years after the veteran's separation from service.  
Significantly, in a claim for VA benefits filed in 1973, he 
made no mention of any skin disorder.  Moreover, when he 
filed for a skin disorder in 1984 his only history of 
treatment was in 1983.  While he has since claimed treatment 
from the early 1970's, this claim seems at conflict with the 
contemporaneous evidence on file.

Moreover, in January 2007, a VA examiner said that the 
veteran's skin condition (tinea veriscolor, tinea corporis, 
or folliculitis) was not caused by or a result of his 
exposure to Agent Orange.  The examiner noted the veteran's 
treatment for urticaria in 1967 and that his discharge 
records were negative for an ongoing skin condition.  It was 
also noted that in 1991, he was diagnosed with tinea 
versicolor and tinea corporis and that there was no 
relationship between these illnesses and Agent Orange.  The 
examiner further stated that there was no relationship 
between these skin conditions and the veteran's military 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's skin disorder diagnosed as 
tinea versicolor, tinea corporis, and folliculitis, to 
service or any incident of service has been presented.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed skin 
disorder since active duty service. The Board notes that he 
is competent to report a continuity of skin pathology because 
that is a symptom that is observable by lay observation.  See 
38 C.F.R. § 3.159(a) (2007).

However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

For the reasons noted above, lay statements provided by the 
veteran's brother and friend asserting an opinion as to 
medical diagnosis and causation are also not probative. Layno 
v. Brown, 6 Vet. App. at 470; see also Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  Again, it is noted that he first 
reported treatment in 1983, and did not mention any skin 
problems in late 1973 when he filed the initial claim for VA 
benefits for other disorders.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
supra.  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. at 495 ; see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the veteran does not assert, that 
he has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed skin 
disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed skin disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a skin disorder 
including as due to exposure to Agent Orange.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
skin disorder, including as due to exposure to Agent Orange, 
is not warranted.


ORDER

Service connection for a skin disorder, including as due to 
exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


